 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT

 9                      CENTRAL DISTRICT OF CALIFORNIA

10

11   EMMETT JOHNSON,                          Case No. 2:19-cv-08411-JVS (AFM)
12                       Petitioner,
                                              ORDER ACCEPTING FINDINGS AND
13          v.
                                              RECOMMENDATIONS OF UNITED
14   LOZANO, Warden,                          STATES MAGISTRATE JUDGE

15                       Respondent.
16

17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the records
18   on file and the Report and Recommendation of United States Magistrate Judge
19   (“R&R”). Further, the Court has engaged in a de novo review of those portions of
20   the R&R to which objections have been made. Petitioner’s objections are overruled.
21   Other than the following argument, Petitioner’s objections do not warrant discussion
22   as they are appropriately addressed in the R&R.
23         As Petitioner points out, the R&R incorrectly states that Petitioner failed to
24   oppose Respondent’s motion to dismiss. In fact, Petitioner’s opposition was filed on
25   January 10, 2020 (ECF No. 15) and was reviewed by the Magistrate Judge before the
26   R&R was finalized on January 17, 2020. (See ECF No. 14 (1/10/2020 Notice of
27   Discrepancies signed by the Magistrate Judge and ordering document to be filed as
28
 1   Petitioner’s opposition to motion to dismiss).) In any event, the Court has considered
 2   Petitioner’s opposition, as well as his objections to the R&R. Neither addresses the
 3   fundamental deficiency of the petition – that is, Petitioner’s claims are not properly
 4   raised in a habeas corpus petition. Accordingly, nothing in Petitioner’s opposition to
 5   the motion to dismiss or in his objections to the R&R undermine the conclusion of
 6   the Magistrate Judge that the petition should be dismissed for lack of jurisdiction.
 7         IT THEREFORE IS ORDERED that, (1) other than the statement indicating
 8   that Petitioner failed to file an opposition to the motion to dismiss, the Report and
 9   Recommendation of the Magistrate Judge is accepted and adopted; (2) Respondent’s
10   motion to dismiss is granted; and (3) Judgment shall be entered denying the Petition
11   and dismissing the action without prejudice for lack of jurisdiction.
12

13   DATED: February 26, 2020
14

15                                          ____________________________________
16                                                  JAMES V. SELNA
                                              UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28
                                               2
